Citation Nr: 1528854	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral pes planus disability.

2.  Entitlement to service connection for a skin condition of the left foot.

3.  Entitlement to service connection for a skin condition of the right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1997 to January 2000, with subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded VA examinations to assess the nature and etiology of his claimed bilateral pes planus and skin disorder of the feet.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  However, where a condition is noted at the time of acceptance into service, the presumption of soundness does not apply.  Instead, a preexisting condition will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

The Veteran's bilateral pes planus was noted during his September 1996 entrance examination.  As such, the Board finds that the presumption of soundness does not apply to that period of active duty service.  The controlling law is 38 C.F.R. § 3.306 for claims of aggravation of pre-service disabilities.  The Veteran's service treatment records are silent for any complaints or treatment for his bilateral pes planus.  However, the Veteran stated that he was not aware of his pes planus prior to service, and that he started having foot pain during service from wearing combat boots.  See, e.g., November 2013 Informal Conference Report.  Additionally, the Veteran submitted a November 2013 positive nexus opinion from Dr. D. H., indicating the Veteran's pes planus was aggravated during service.  However, the November 2013 opinion lacks any supporting rationale and is thus of little probative value.  As the Board lacks sufficient competent medical evidence to determine whether the Veteran's pes planus was clearly and unmistakably not aggravated during service, a VA examination is required.  For the purposes of this examination, "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

As to his claimed skin disorder, the Veteran has current diagnoses of chronic hyperhidrosis and toe maceration (September 2012 VA treatment record) erosio interdigitalis blastomycetica (January 2013 VA treatment record), and dermatophytosis (January 2013 treatment record from Dr. W. D. H.).  The Veteran's service treatment records are silent for complaints or treatment of any skin disorder of the Veteran's feet.  Nevertheless, the Veteran has stated that his skin disorder of the feet began during service, in particular from wearing his combat boots in hot weather.  See November 2013 Informal Conference Report.  The Board finds the Veteran credible with regard to this experience.  Additionally, the Veteran submitted positive nexus opinions from private physicians, indicating that there was a relationship between military service and his present skin disorders.  See November 2013 opinion of Dr. S. S. and November 2013 opinion of Dr. D. H.  However, the November 2013 opinions cited above lack any supporting rationale and are therefore of limited probative value.  Thus, as the Board lacks sufficient competent medical evidence to determine whether the Veteran's present skin disorders are related to active service, an examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran furnish all dates and places of treatment for his claimed disorders.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present relating to the Veteran's claimed disorders.

3.  Next, schedule the Veteran for a VA examination by an appropriate examiner.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Following examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's preexisting bilateral pes planus aggravated (i.e., permanently increased in severity) during military service?

 b. If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease. 

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

c)  Identify any diagnosed skin disorder of the feet present since March 2, 2012.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed skin disorder of the feet is related to service, to include the Veteran's credible report of wearing combat boots during hot weather.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ARIF SYED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

